FORM 10-KSB OMB Number: 3235-0420 Expires: April 30, 2009 Estimated average burden hours per response 1646 OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB (Mark One) [ X ] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-49942 STRATECO RESOURCES INC. (Name of small business issuer in its charter) Quebec, Canada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1225 Gay-Lussac, Boucherville, Quebec J4B 7K1 (Address of principal executive offices) (Zip Code) Issuers telephone number: (450) 641-0775 Securities registered under Section 12(b) of the Exchange Act: None Title of each class Name of each exchange on which registered Securities registered under Section 12(g) of the Exchange Act: Common Shares (Title of class) -2- Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No ¨ SEC 2337 (12-05) Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. State issuers revenues for its most recent fiscal year: None- Junior Exploration Company State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days. (See definition of affiliate in Rule 12b-2 of the Exchange Act.) As of March 15, 2007 the average bid for the common shares for the past 60 days was $2.90 per share for and aggregate market value of $308,983,014. Note: If determining whether a person is an affiliate will involve an unreasonable effort and expense, the issuer may calculate the aggregate market value of the common equity held by non-affiliates on the basis of reasonable assumptions, if the assumptions are stated. (ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Check whether the issuer has filed all documents and reports required to be file by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨ (APPLICABLE ONLY TO CORPORATE REGISTRANTS) State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practicable date : 106,545,867 common shares. DOCUMENTS INCORPORATED BY REFERENCE Part II Item 7: Financial Statements of an exploration stage company The Company, an exploration stage company, incorporates for reference to the present document the Strateco Resources Inc. consolidated audited financial statements for the fiscal year ending December 31, 2006 and audited financial statements for the fiscal year ending December 31, 2005 that will include upon amendment of the report, U.S. GAAP reconciliation. These financial statements follow the signature page of the present document. Transitional Small Business Disclosure Format (Check one): Yes ; No X -3- PART 1 Item 1 Business . The year 2006 was an exceptional year for Strateco Resources Inc. (the Company) and its shareholders. The acquisition of the residual 49% interest in the Matoush uranium and Discovery gold properties in February proved to be the turning point for the Companys revival. The acquisition of a 100% interest in the Discovery property led to the creation of Cadiscor Resources Inc. (Cadiscor). With the transfer of Discovery to Cadiscor for 20 million shares that were later distributed to Strateco shareholders in August 2006, management of the Company was able to turn its full attention to developing its uranium assets. Exploration for 2006 totalled $3,243,300, thanks to the completion of a series of private placements for a total of $10,760,000 and the exercise of warrants and stock options for a total of $4,149,689. This exploration was primarily focused on the Matoush property, and included 38 holes drilled by a single drill in the vicinity of the AM-15 uranium structure. Management also devoted substantial resources to investor and shareholder relations. The listing of the Companys shares on the Frankfurt Exchange, five rounds of road shows in Europe and four in western Canada and numerous trips to Toronto and the United States served to raise the Companys profile, primarily with institutional investors. The efforts and funds devoted to public relations, the quality of drill results obtained on the Matoush property and climbing uranium prices all added up to exceptional share performance. The share price rose from $0.18 per share on December 31, 2005 to $2.55 per share a year later, for a 1,316% gain, not including the distribution of Cadiscor shares. In addition, the Company closed a private placement for $25,000,000 in January 2007. Units priced at $2.60 consisted of a common share and half a warrant, with each whole warrant entitling its holder to purchase one common share of Strateco at $3.50 for a 24-month period. The private placement was completed in record time by a brokerage syndicate led by Orion Securities Inc., assisted by Dundee Securities Corporation, Blackmont Capital Inc. and Sprott Securities Inc. This financing, along with funds raised in 2006, places the Company in a solid financial position, with over $30,000,000 in cash and term deposits to date. The operating budget for fiscal year 2007 is $16,600,000. In the fall of 2006, the Board of Directors decided on a material change in corporate strategy. The corporate strategy announced at the 2005 Annual General Meeting was to explore and develop the Matoush property so as to be in a position to solicit bids for the Company as of Spring 2006. However, the quality of the exploration and drill results on Matoush and a better understanding of the uranium industry made it clear that it was in the shareholders best interest to finish assessing the Matoush resource and begin the process of obtaining a mining permit and conducting a feasibility study as of the Spring of 2006. Due to repairs and construction on the winter road leading to the Matoush property, the Matoush camp now has all the fuel it requires for 2007. All the materials required for the construction and operation of the new 45-person camp have been brought to the site. Two additional drills have also been transported to the site via the winter road. With the three drills now on site, 30,000 metres of drilling will be completed in about 80 holes, including several deep holes that will test the sedimentary/bedrock contact. Two drills will be used to delineate the AM-15 zone resource. Work on a 43-101 compliant resource estimate should begin in June 2007, to be used as a basis for a scoping study to be done in the summer of 2008. -4- Geophysics and prospecting carried out in the summer and fall of 2006 have provided a basis for a 35-hole drilling program on the Mont-Laurier property. The results of this drilling will enable us to decide on a corporate strategy for this uranium project. The meteoric rise in uranium prices from US $6.00 to $85.00/lb in recent years has prompted renewed interest in uranium exploration. Given its location, the sustained rise in uranium prices and growing demand for alternative energy sources, the Mont-Laurier Uranium project is a solid addition to the Companys property portfolio. Shareholder and investor relations will continue to be a priority in 2007, which promises to be as interesting as was 2006. In November 2006, the Company lost a director and member of its Audit Committee. Francine Bélanger, C.A., passed away after a brief illness. Her professionalism and enthusiasm will be greatly missed by us all. In January 2007, Claude Hubert, Ph.D., stepped down from the board for personal reasons. Ms. Bélanger and Mr. Hubert had been very active in the board of directors since the Company was first formed, and had been associated with our group since the early 1980s. We are very grateful to Henri Lanctôt and Marcel Bergeron, C.A., who have agreed to replace Ms. Bélanger and Mr. Hubert as directors. On behalf of the Board of Director (signed) Guy Hébert Guy Hébert, President March 5, 2007 Item 2: Properties. The Company owns 100% of three mining properties and has interests in or options on two other properties in Québec. These properties cover 426 claims for a total area of 23,128 hectares. MATOUSH PROJECT  U
